Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 6/29/2021.
Claims 1-20 are presented for examination.
The Terminal Disclaimer filed on 6/29/2021, overcame the obviousness Double Patenting rejection of patent no. 10,410,256.
 Allowable Subject Matter
The invention pertain to a system associated with a retail store assigns offers to target customers based on the likelihood that a customer will exercise the offer that maximizes the effectiveness of the limited offers” as the present application states, however, “In general, the system 10 performs an iterative process that allows the target customers to virtually “bid” on offers. The target customers, via the present invention, take turns to bid on their favorite or most favorable or desirable offers as determined by the score values. After each “bid” a cost or price associated with the offer(s) are updated or established based on the bid. As the process continues, the target customers adjust their bids based on the current costs/prices and the value of the offer to the customer” by a system “to perform an iterative process to maximize the overall or aggregate value of the generated/assigned offers made to the target customers. In general, until terminated the following process is performed for each target customer” and in other words, based on the score values, the intent of the 
The prior art of record are:
	Cui et al. (2015/0332317) teaches online advertising [to] predict an advertisement’s reach, impressions, conversions, and/or cost based on an advertiser-specified bid amount, a specification of a target audience, and optionally an advertiser specified budget in a received advertising request” and “[t]he system compares the advertiser-specified bid amount for the received advertising request to each of the impressions in the accessed impression histories for the sampled users...the system determines whether the received advertising request would have won the advertisement auction in one or more of the impressions in the impression history.
	Katz (2002/0107729) teaches “Method and system for timing promotions based on a prior receipt of promotions” abstract.  In addition, Katz teaches on paragraph 0064 “individual promotions received in step 7401 can be used to determine an appropriate timing for the provision of new promotions. For example, if a promotion for a certain product was received by a consumer a short time ago (e.g., two days, as determined from a data record 730), then it may be desirable to delay the provision of a new promotion for the same product, lest the consumer begin to assume that promotions for that product will always be available and start disregarding the individual promotions. On the other hand, for example, if a promoter is able to identify that the consumer has recently received a promotion from one of the promoter's competitors, then the promoter can issue a more desirable (e.g., higher value) promotion to the same consumer immediately. The promotions received by a consumer can be described by any of a 
	Article titled “Auction/Belief propagation algorithms for constrained assignment problem” by Mindi Yuan, Wei Shen, Jun Li, Yannis Pavlidis and Shen Li teaches The modified bidding rules are: bid on as many positive-value offers as possible from the one with the highest current value to the lowest; if there are not enough positive-value offers, continue bidding until the lower bound satisfied. The backup is the offer right after the last bid one. The bid is still calculated as bid = currentValue — backupValue. We should be aware of the following edge cases: 1) If the total number of eligible offers for one customer is less than her lower bound, the problem is infeasible immediately. 2) If the total number of eligible offers equals to a customer’s lower bound, that customer will bid infinity on all the offers (since she cannot lose any to construct a feasible solution); 3) If a customer bids on all the offers and the total number of offers is strictly larger than her lower bound, the backup value can be set to 0 (since all the current values must be positive).

	WO 2006/069039 A2 teaches    A dynamic contact routing system includes establishing a plurality of service provider accounts. The service providers submit bids for a per-contact charge. A contact list is created wherein the service providers are ranked from the highest bidder to the lowest bidder. A contact received from a potential customer is routed to the highest ranked bidder service provider on the contact list. If 

The references alone or in combination failed to teach, the following limitations of claims 1, 11 “populating one or more virtual baskets with a preset list of goods as a function of time associated with a plurality of potential offers for the preset list of goods: determining score values to identify a plurality of target customers associated with the plurality of potential offers; receiving bids from the plurality of target customers for the plurality of potential offers, wherein the plurality of target customers submit bids on the plurality of potential offers via a plurality of user devices of the plurality of target customers: performing an iterative process for each respective target customer of the plurality of target customers to take turns to submit a respective bid for each respective potential offer of the plurality of potential offers associated with the each respective target customer by: establishing a potential bid for a particular potential offer of the plurality of potential offers as a function of a current value of the particular potential offer plus a current cost of the particular potential offer: and assigning the potential bid for the particular potential offer to the plurality of target customers to permit the each respective target customer of the plurality of target customers to virtually bid on the particular potential offer” 

Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688